Citation Nr: 0001805	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  89-11 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Steven A. Madden, M.D. 



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1959 and from April 1959 to May 1971.  He died on 
June [redacted], 1988.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 1988 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran likely acquired nicotine dependence during 
military service.  

2.  Nicotine dependence caused the veteran's use of tobacco 
products which in turn contributed substantially to his 
death.


CONCLUSION OF LAW

Service connection is warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 1311 
(West 1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that service connection for the cause 
of the veteran's death is warranted.  She asserts that the 
veteran's chronic squamous cell carcinoma of the head and 
neck, which eventually caused his death, was brought about by 
exposure to herbicides while serving in the Republic of 
Vietnam.  It is also alleged that the veteran's service-
connected PTSD contributed substantially to the veteran's 
demise because it adversely affected treatment of the fatal 
disease process.  Alternatively, the appellant maintains that 
the veteran became nicotine dependent while in military 
service, that this dependence caused him to continue to use 
tobacco products after service, and that the use of tobacco 
products caused chronic squamous cell carcinoma of the head 
and neck which in turn led to his death.  It is also 
requested that the appellant be afforded the benefit of the 
doubt.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  A service-connected 
disability is deemed to have been the principal cause of 
death when it, alone or jointly with another disorder, was 
the underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  When finding that a service-
connected disability was a contributory cause of death, it 
must be shown that the disability contributed substantially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).


The Facts

The veteran's death certificate shows that the immediate 
cause of his death was metastatic head and neck cancer.  No 
other conditions were listed as contributing to the veteran's 
death.

Service medical records (including enlistment, reenlistment, 
and retirement examinations dated in February 1951, February 
1955, January 1959, April 1959, February 1961, February 1967, 
January 1969, and March 1971) show no complaints, diagnoses, 
and/or treatment for cancer.  Interestingly, October 1955 
treatment records show the veteran's complaints, diagnoses, 
and/or treatment for a skin rash and February 1960 and July 
1969 narrative summaries indicate that the veteran smoked 
cigarettes (approximately one and a half to two packs a day).

Voluminous post-service VA and private treatment records 
dated from November 1971 to June 1988, VA examination reports 
dated in November 1986 and January 1987, and letters from VA 
and private physicians, dated from July 1985 to January 1988, 
were received by the RO.  These records show the veteran's 
complaints, diagnoses, and/or treatment for chronic squamous 
cell carcinoma of the head and neck starting in 1985.  
Specifically, in July 1985, the veteran was observed with a 
lesion on the tongue.  The diagnosis was squamous cell 
carcinoma.  Thereafter, the records show the veteran's 
treatment for squamous cell carcinoma that had metastasized 
to other areas in the head and neck.  

In addition, a VA treatment record dated in July 1985 shows 
that the veteran had a 40-year history of smoking which 
stopped approximately three years earlier, as well as a 
three-year history of using chewing tobacco which stopped 
approximately one month earlier.  Similarly, a February 1986 
treatment record shows that the veteran had a history of 
smoking.  Moreover, Richland Memorial Hospital treatment 
records, dated in May 1986 and September 1986, indicate that 
the veteran had a 40-year history of smoking which ended 
approximately four years earlier, as well as a history of 
using chewing tobacco until one year earlier.

The appellant and the veteran's physician, Steven A. Madden, 
M.D., testified at a personal hearing at the RO in September 
1989.  The appellant testified that she had been married to 
the veteran for almost thirty-one years - since he was in the 
Navy.  She testified that the veteran worked in sales after 
service and was not exposed to any chemicals that could have 
caused his cancer.  She testified that the veteran was first 
diagnosed with cancer in July 1985.  The appellant next 
reported that the veteran first saw a Dr. Mehale for 
treatment for his cancer and thereafter saw Dr. Madden. 

Dr. Madden testified that he specialized in oncology.  He 
reported that the veteran was diagnosed with squamous cell 
cancer and it was originally found on the oral pharynx of the 
tongue.  He also testified that squamous cell cancer was 
different from soft tissue sarcoma.  He reported that, 
despite numerous surgeries as well as chemotherapy and 
radiation therapy, the veteran's cancer spread to a number of 
bones and led to his death.  He opined that, given the 
information he was provided (i.e., the veteran was exposed to 
Agent Orange in service while spraying it from a backpack he 
wore), the veteran's cancer could have been caused by his 
exposure to toxic agents such as Agent Orange.  He next 
testified that, following exposure to a toxic agent, it would 
take several years for the damage to show up.  The doctor 
next opined that the veteran's alcohol difficulties could 
very well be related to his PTSD and that alcohol could 
induce the type of cancer the veteran developed.  It was 
reported that the veteran stopped drinking 15 years prior to 
his death.  Lastly, Dr. Madden opined that stress could cause 
certain cancers and a poor mental state was not helpful in a 
patient being treated for cancer. 

In September 1995, the RO received statements from a long-
standing friend of the veteran as well as from the veteran's 
brother and sister.  The statements reported that the first 
time they recalled the veteran smoking was after his entry 
into military service.  In addition, in a September 1997 
statement, the appellant reported that the veteran was first 
observed to have smoked after returning from boot camp in 
1951, he smoked two packs a day, and he stopped using tobacco 
in 1983.  Moreover, she reported that the veteran, before 
entering military service, worked on a family farm, and after 
service worked as a truck driver, operated a gutter 
installation business, and was an instructor at Fort Jackson.

In a July 1998 document entitled "Physician Questionnaire," 
Dr. Madden reported that he had reviewed statements from the 
appellant, a number of lay statements, the September 1989 
personal hearing transcript, treatment records dated in 1985 
and 1986, Cancer, Principles and Practice of Oncology, 5th 
Edition, (pp. 771-772, 779), and the veteran's death 
certificate.  He indicated that he agreed with the statements 
drafted by the appellant's representative that the veteran 
started smoking while in military service and became 
habituated to nicotine while in military service.  He also 
agreed that habituation to nicotine and its use caused the 
veteran's squamous cell carcinoma, and that squamous cell 
carcinoma had caused the veteran's death.

Thereafter, the appellant testified at a personal hearing at 
the RO in March 1999.  She testified that she first met the 
veteran in 1956 while he was in military service and remained 
married to him up until his death in 1988.  She next 
testified that, except for the time the veteran was in the 
Republic of Vietnam, they were together for the entire period 
they were married.  Moreover, she reported that the veteran 
smoked continuously from the time she first met him in 1956 
until 1983.  While the veteran periodically attempted to quit 
smoking, these attempts only lasted a day or two.  She 
testified that the veteran quit smoking about the same time 
he was diagnosed with cancer - he stopped smoking less than 
one year before he was diagnosed with cancer.

Analysis

First, as to the appellant's argument that the veteran's use 
of tobacco products while in military service caused his 
death, the Board notes that the appellant's claim was 
initially filed in August 1988.  Moreover, during the 
pendency of her appeal, the appellant's representative raised 
the theory that the veteran's death was caused by the use of 
tobacco for the first time in a February 1995 statement.

Legislation has been passed that directly addresses the 
appellant's claim.  Specifically, the Veterans Benefits Act 
of 1998, enacted as Subtitle B of Public Law No. 105-178, § 
8202, 112 Stat. 492, amended 38 U.S.C.A. §§ 1110 and 1131 to 
prohibit the payment of VA compensation for disabilities 
attributable to a veteran's use of tobacco products in 
service.  That legislation was approved on June 9, 1998, and 
was made effective for all claims filed thereafter.  Then, in 
Public Law No. 105-206, § 9014, 112 Stat. 865, approved on 
July 22, 1998, the amendments made by section 8202 of the 
previous statute were rescinded.  Rather than amending 
38 U.S.C.A. §§ 1110 and 1131, section 9014 created a new 
38 U.S.C.A. § 1103 which provides, in pertinent part, as 
follows:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to 
the use of tobacco products by the veteran during 
the veteran's service.

Thus, new section 1103 bars an award of service connection 
for a disability arising long after service based upon a 
finding that such disability was caused by tobacco use during 
service.  It does not, however, preclude the establishment of 
service connection based upon a finding that a disease or 
injury (even if tobacco-related) became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See 38 U.S.C.A. § 1103(b).  By its terms, new section 1103 
applies only to claims filed after June 9, 1998, and does not 
affect veterans and survivors currently receiving benefits 
and veterans and survivors who filed claims on or before June 
9, 1998.

As noted above, the effective date of 38 U.S.C.A. § 1103 is 
June 9, 1998, and the appellant's claim was initially filed 
in August 1988.  Therefore, 38 U.S.C.A. § 1103 does not 
apply, and the claim is governed by the law in effect when 
the claim was filed.

Before June 1998, the statutes and regulations were silent on 
the specific issue of service connection for disabilities 
attributable to the use of tobacco products in service.  
However, two precedent opinions of the VA General Counsel 
(GC), which the Board is bound to follow pursuant to 
38 U.S.C.A. § 7104(c), provide guidance.  The first GC 
opinion, VAOPGCPREC 2-93 (Jan. 13, 1993), together with an 
explanatory supplement issued by GC on June 3, 1993, provides 
that service connection may be granted for disease, even 
though not diagnosed before separation from service, if the 
evidence of record shows that the disease resulted from the 
veteran's use of tobacco during service.  However, if a post-
service disease is caused by post-service smoking, then 
service connection is not warranted.  That is, service 
connection is not warranted for a disease caused by smoking 
merely because a veteran began smoking in service unless the 
evidence also shows that smoking in service, and not smoking 
before or after service, was the sole cause of the disease.  
In such a case, a disease caused by the use of tobacco in 
service is said to have been directly incurred in service.

VAOPGCPREC 19-97 (May 13, 1997) noted that service connection 
is also granted for disability that is proximately caused by 
a service-connected disorder.  See 38 C.F.R. § 3.310(a).  
Proximate cause is that which, in a natural and continuous 
sequence, unbroken by any efficient intervening cause, 
produces injury, and without which the result would not have 
occurred.  BLACK'S LAW DICTIONARY 1225 (6th ed. 1990).  An 
intervening cause is one that comes between the initial force 
or cause and the ultimate effect.  BLACK'S LAW DICTIONARY 221 
(6th ed. 1990).  As applied in this context, service 
connection may be granted for disability proximately caused 
by another disorder that was incurred in service (i.e., 
nicotine dependence) due to the use of tobacco in service.  
In such a case, the disability is said to be secondary to the 
disorder caused by smoking in service.

Moreover, VAOPGCPREC 19-97 reported that the Under 
Secretary for Health, in a May 5, 1997, memorandum, 
relying upon the criteria set forth in VAOPGCPREC 67-90 
(O.G.C. Prec. 67-90) stated that nicotine dependence may 
be considered a disease for VA compensation purposes.  In 
addition, the Board notes that nicotine dependence is a 
mental disorder.  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 243 (4th ed. 1994) (DSM-
IV).  It is a maladaptive pattern of nicotine use leading 
to significant impairment or distress manifested by three 
or more of the following criteria at any time in the same 
twelve-month period:  (1) tolerance, as manifested by the 
absence of nausea, dizziness, and other characteristic 
symptoms despite use of substantial amounts of nicotine or 
a diminished effect observed with continued use of the 
same amount of nicotine-containing products; (2) 
withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt 
cessation of daily nicotine use or reduction in the amount 
of nicotine used:  (a) dysphoric or depressed mood; (b) 
insomnia; (c) irritability, frustration, or anger; (d) 
anxiety; (e) difficulty concentrating; (f) restlessness; 
(g) decreased heart rate; or (h) increased appetite or 
weight gain; or by use of nicotine or a closely-related 
substance to relieve or avoid withdrawal symptoms; (3) use 
of tobacco in larger amounts or over a longer period than 
was intended; (4) persistent desire or unsuccessful 
efforts to cut down or control nicotine use; (5) devotion 
of a great deal of time in activities necessary to obtain 
(e.g., driving long distances) or use (e.g., chain-
smoking) nicotine; (6) relinquishment or reduction of 
important social, occupational, or recreational activities 
because of nicotine use (e.g., giving up an activity which 
occurs in smoking-restricted areas); and (7) continued use 
of nicotine despite knowledge of having a persistent or 
recurrent physical or psychological problem that is likely 
to have been caused or exacerbated by nicotine.  Id. at 
181.  In addition, DSM-IV, at 180, indicates that 
sustained full remission is achieved when none of the 
above criteria for nicotine dependence has been met for 
twelve months or longer.  See VAOPGCPREC 19-97.

The Board finds that, based on a theory of secondary service 
connection as outlined in VAOPGCPREC 19-97, that the 
appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the Board finds that, 
based on the lay statements from the veteran's brother, 
sister, and friend, as well as the appellant's written 
statements and oral testimony (i.e., that the veteran first 
used a tobacco product while in military service and 
continued to use a tobacco product post-service), the 
veteran's post-service diagnoses of chronic squamous cell 
carcinoma of the head and neck, and the July 1998 statement 
from Dr. Madden, the evidence of record supports a grant of 
service connection for the cause of the veteran's death.

As noted above, service medical records confirm that the 
veteran smoked while in military service.  Additionally, the 
veteran's brother, sister, and friends, as well as the 
appellant, reported that the veteran used a tobacco product 
while in military service and continued to use tobacco 
products after service.  (The Board notes that a lay witness 
can testify as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).)  Moreover, voluminous post-service 
VA and private treatment records show the veteran was 
diagnosed with chronic squamous cell carcinoma of the head 
and neck after separation from military service.  
Additionally, the certificate of death lists the immediate 
cause of the veteran's death as metastatic head and neck 
cancer.  Next, the Board notes that Dr. Madden's July 1998 
statement indicates that the veteran became addicted to 
nicotine while in military service, that the tobacco use 
caused the veteran's squamous cell carcinoma, and that 
squamous cell carcinoma caused the veteran's death.  The 
Board recognizes that Dr. Madden, at a September 1989 
personal hearing, testified that exposure to toxic agents, 
such as Agent Orange, certainly could be a source of the 
veteran's cancer.  While this testimony raises a question as 
to the evidentiary weight to be given to his later July 1998 
statement regarding nicotine dependence, it is nonetheless 
still the only medical statement in the record as to the 
origins and etiology of the metastatic head and neck cancer 
that caused the veteran's death in June 1988.  In short, the 
July 1998 opinion as to etiology by Dr. Madden is unrefuted 
by other evidence of record.

In addition, the Board notes that the record on appeal does 
not show that there exists a supervening cause of the 
veteran's death that severs the causal connection to the 
service-acquired nicotine dependence.  See VAOPGCPREC 19-97.  
The record on appeal shows that the veteran may have started 
using tobacco products before military service and 
periodically stopped using tobacco products before stopping 
for good in approximately 1983.  However, the record does not 
show that the veteran ever achieved "sustained full 
remission" from the use of tobacco (i.e., twelve months 
without addictive symptoms.  See VAOPGCPREC 19-97, citing 
DSM-IV at p. 180.  On the contrary, it appears from the 
record that the veteran simply switched from cigarettes to 
chewing tobacco when he gave up smoking in approximately 
1982.  In addition, it appears that he continued to use 
chewing tobacco until approximately 1983 or 1984 when he 
stopped using all tobacco products.  As for whether nicotine 
dependence started prior to service, the Board finds that the 
lay statements as to the onset of tobacco use to be credible 
assessments of greater evidentiary weight than the references 
to a 40-year history of tobacco use set out in about 1986.  

Therefore, given that the certificate of death reported 
metastatic head and neck cancer as the immediate cause of the 
veteran's death, and because it appears from the evidence of 
record that chronic squamous cell carcinoma of the head and 
neck was as likely as not secondary to nicotine dependence, 
the Board finds that a grant of service connection is 
warranted.

In summary, the Board finds that the evidence, both positive 
and negative, is at least in relevant equipoise.  A fair 
reading of the medical evidence shows that the veteran's 
nicotine dependence likely began during military service and 
that it thereafter likely resulted in the chronic squamous 
cell carcinoma of the head and neck that caused the veteran's 
death.  Under such circumstances, the Board concludes that 
the evidence supports a grant of service connection for cause 
of the veteran's death.  38 C.F.R. §§ 3.102, 3.303, 3.310 
(1999). 


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

